  i   ,         l



          • AO 245B         (Rev. 12/11) Judgment in a Criminal Petty Case
                            Sheet 1


                                                    UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA                                      q Oll
                             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMIN~~ ~iflstll A :
                                               v.                                          (For Offenses Committed On or Af\9t~l'tni5er11/1~~1Jrt
                                                                                                                          !WUfHLfW n~~, \ : 1•- C ' '
                                                                                                                                                           f,?i~T11
                                                                                                                                                                ' 1

                                  Pedro Martinez-Gutierrez                                 Case Number: 3 :20-cr-00578-JAH                  L/   UV
                                                                                                                                                           c;·.:ruTY
                                                                                           Marcus S. Bourassa
                                                                                       Defendant's Attorney
          REGISTRATION NO. 92807298

          •
          THE DEFENDANT:
          181 pleaded guilty to count(s) I of the Superseding Information

          D         was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                  Count
          Title & Section                        Nature of Offense                                                                               Number(s)
                    8 USC 1325               ILLEGAL ENTRY (MISDEMEANOR)




                       The defendant is sentenced as provided in pages 2 through --~2_ _ of this judgment.

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - -
      181 Count(s) remaining counts                                                   is   D    are(Z] dismissed on the motion_ of the United States.
      181 Assessment: $10.00 - WAIVED
      Ii(! Court recommeuds USMS, ICE or DRS or other arresting agency return all property and all documents in the defendant's possession at
      the time of arrest upon their deportation or removal.

--181-Fine-waivedf--------------[lForfeiture-pursuanUo-order-file                                                                         · eluded·herein1-c.---
                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
           or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are frilly paid. If ordered to pay restitution;the
           d~fendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                           March




                                                                                                                                              3 :20-cr-00578-JAH
AO 245B      (Rev. 12/11) Judgment in Criffiinal Petty Case
             Sheet 2 - Imprisonment

                                                                                                          Judgment -   Page _.,:2'-- of    2
DEFENDANT: Pedro Martinez-Gutierrez
CASE NUMBER: 3:20-cr-00578-JAH
                                                                    IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time served



      D Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



     · D The defendant is remanded to the custody of the United States Marshal.
       D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.m.                                  Or.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          •--------------------------
          •     as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                         RETURN
I have executed this judgment as follows:

         Defendant delivered on                                                             to

at                                                            with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL



                                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                               3:20-cr-00578-JAH
